Citation Nr: 0518318	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  04-03 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO)
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cryan, Counsel






INTRODUCTION

The veteran had active service from August 1943 to December 
1945 and from March 1951 to October 1951.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the RO, which 
denied the veteran's claims of entitlement to service 
connection for bilateral hearing loss and for tinnitus.

The case was remanded back to the RO, via the Appeals 
Management Center (AMC), in Washington, DC, in June 2004 for 
further development.  

In an October 2004 rating decision, the AMC granted service 
connection for tinnitus and assigned a 10 percent evaluation, 
effective from December 17, 2002.  As that action constitutes 
a complete grant of the benefit sought on appeal, the 
veteran's appeal regarding service connection for tinnitus is 
no longer before the Board.  

After completion of the requested development with regard to 
the veteran's claim of service connection for bilateral 
hearing loss, the AMC continued to deny that claim, issued a 
Supplemental Statement of the Case in April 2005, and 
returned the case to the Board for further appellate 
consideration.

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2004).


FINDING OF FACT

Defective bilateral hearing loss was not shown in service or 
within the first post-service year, and was not evident until 
many years after separation from service.




CONCLUSION OF LAW

The veteran's bilateral hearing loss is not due to disease or 
injury that was incurred in or aggravated during service, nor 
may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his current bilateral hearing loss 
was incurred as a result of noise exposure during service, 
and that service connection is therefore warranted for 
bilateral hearing loss.  

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information and evidence that is necessary to substantiate 
the claim for benefits.  The VCAA also created 38 U.S.C.A. § 
5103A, which codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claim of service 
connection for bilateral hearing loss, the Board finds that 
compliance with the VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Letters to the veteran have been sent at 
every stage of this appeal, informing him of what evidence 
was necessary to establish service connection.  Specifically, 
letters sent to the veteran in April 2003, July 2003, and 
June 2004 informed him that to establish service connection, 
the evidence must show a current disability, and a nexus 
between such and any incident, injury or disease in service.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The 
aforementioned "duty-to-assist" letters advised the veteran 
that the RO would make reasonable efforts to obtain evidence 
such as medical records, employment records, or records from 
other Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The duty-to-assist letters 
requested that the veteran provide an Authorization and 
Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated him 
for his claimed condition.  He was also advised to provide 
the name of the person, agency, or 
company who has any relevant records and to provide a release 
form for each identified facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO did not specifically 
request the veteran to submit all evidence in his possession 
that pertained to his claim, the November 2004 letter 
requested that the veteran submit any additional evidence to 
help substantiate his appeal.  Moreover, the veteran has not 
indicated in any correspondence to the RO that he has any 
pertinent treatment records in his possession.  As such, the 
Board finds that the veteran is not prejudiced by such 
failure.  The RO has consistently requested the veteran to 
provide information about where and by whom he was treated 
for his claimed hearing loss.  In the aforementioned duty-to-
assist letters, he was specifically asked to tell VA about 
any additional information or evidence and send VA the 
evidence needed as soon as possible.  Thus, he was, in 
effect, asked to submit all evidence in his possession.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  For certain chronic diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, service connection may be granted 
on a presumptive basis if disability is manifested to a 
compensable degree within a year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

Even though disabling hearing loss may not be demonstrated at 
separation from service, a veteran may nevertheless establish 
service connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A.  
Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 38 C.F.R. § 
3.385.

In conjunction with his claim for service connection for 
bilateral hearing loss, the veteran points out that during 
service in World War II, while aboard the USS Saratoga, 
several Japanese Kamikaze aircraft attacked his ship.  One of 
the planes struck the ship at the starboard side just aft of 
midship at the waterline and the resultant force and the 
exploding 500 pound bomb went through the hull and exploded 
in a compartment directly below him.  The veteran reported 
that this explosion caused a loud ringing in his ears, that 
has continued to the present day.  

A review of the veteran's service medical and personnel 
records reveals that the veteran served on active duty as a 
radar operator.  The veteran's hearing was normal prior to 
service in 1943, and after service in 1945.  Additionally, 
the service medical records from the veteran's second period 
of active service indicate that the veteran's hearing was 
normal prior to active duty in January and February 1951.  
All of these determinations were based on whispered voice 
testing results of 15/15 bilaterally.  

Evidence has been added to the record which documents the 
veteran's reported Japanese kamikaze attacks on the USS 
Saratoga in February 1945.  Photographs document the 
extensive damage inflicted upon the ship.  

Post-service medical evidence of record indicates that the 
veteran has a current bilateral hearing loss.  Private 
treatment records dating back to 1997 note that the veteran 
had a high frequency hearing loss.  Specifically, a November 
1997 private general physical examination report notes that 
the veteran had a problem with high frequency hearing loss; 
that he worked for the railroad (after service) and thought 
that was where the problem came from.  

These private treatment records also show that the veteran 
was treated for probable otitis in April 2001 and ear pain in 
October 2002.  An October 2002 treatment record notes that 
the veteran had a known high frequency sensorineural hearing 
loss because of a long history of working on the railroad and 
being near explosions.  The impression was probable high 
frequency sensorineural hearing loss baseline and presbycusis 
and noise induced hearing loss, now with a mixed hearing loss 
because of a right acute serous otitis media.  

Later in October 2002, the veteran was treated for chronic 
serous otitis media which had been unresponsive to medical 
management.  The veteran had a tube placed in his right ear.

Audiological results from a November 2002 private facility 
confirmed high frequency hearing loss.  

The veteran was afforded a VA examination in August 2004.  
The examiner noted that the veteran was a radar operator 
during military service, and that his ship was hit five times 
by Japanese Kamikaze planes, causing a massive explosion.  
The veteran reported ringing in the ears subsequent to the 
explosion.  The veteran also reported that his ears became 
infected during basic training due to sand getting in his ear 
canals while training at the beach.  The veteran also 
reported noise exposure to the propeller engines on the 
airplanes while on the aircraft carrier.  The veteran 
reported that he worked for the railroad as a supervisor 
after military discharge, but noted that he was required to 
wear ear protection when he was around excessively noisy 
machinery.  

The examiner noted that the veteran's tinnitus was likely due 
to the explosion in 1945.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
40
60
70
LEFT
10
15
60
65
75

The average in the right ear was 45 and the average in the 
left ear was 54.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 64 
percent in the left ear.

Tympanometry revealed normal middle-ear function, 
bilaterally, which was consistent with the veteran's hearing 
loss.  Otoscopy was unremarkable, bilaterally.  Pure tone air 
conduction and bone conduction audiometry for the right ear 
revealed normal hearing sensitivity at 500 and 1000 Hz, 
sloping to a mild sensorineural hearing loss, progressing to 
a severe sensorineural hearing loss.  Pure tone air 
conduction and bone conduction audiometry for the left ear 
revealed normal hearing sensitivity at 500 and 1000 Hz, 
sloping to a moderately-severe sensorineural hearing loss, 
progressing to a severe sensorineural hearing loss.  Speech 
recognition ability was normal for the right ear, and poor 
for the left ear.  The speech reception thresholds and pure 
tone averages were in good agreement.  

The veteran's tinnitus was matched to a 3000 Hz tone signal 
at 0 dB above threshold for the right ear.  The veteran's 
tinnitus could not be matched for the left ear.  A negative 
pure tone Stenger was obtained at 1500 and 2000 Hz.  

The examiner again noted that he reviewed the veteran's 
claims file, noting that the veteran's hearing prior to, 
during, and after service, was normal, as per whispered voice 
testing.  The examiner also noted the private treatment 
reports from 2002 regarding problems with otitis and the 
placement of a tube in the right eardrum to relieve serous 
effusion; however, the examiner opined that the infection or 
surgery had no bearing on the veteran's current hearing loss 
or tinnitus.  

The examiner explained that the veteran's pure tone 
thresholds were comparable to those given as "average" pure 
tone thresholds of individuals with presbycusis, as recorded 
in the Handbook of Clinical Audiology, Third Edition, by Jack 
Katz.  The examiner therefore opined that the veteran's 
hearing loss was at least as likely as not due to 
presbycusis, rather than in-service noise exposure.  

However, with regard to the veteran's tinnitus, the examiner 
opined that it was at least as likely as not that the 
veteran's current tinnitus was incurred in, or was 
etiologically related to, the veteran's service or incident 
thereof.  

In sum, the medical evidence in this case shows that the 
veteran had normal hearing in 1943, 1945 and 1951.  The 
results of the August 2004 VA examination establish that the 
veteran has a hearing loss disability for VA purposes, and it 
is apparent that the veteran served aboard the USS Saratoga 
during the February 1945 attack by Japanese Kamikaze planes.  
This, combined with the veteran's credible statements 
regarding the circumstances of his service serves to 
establish the veteran's noise exposure in service.  

Nonetheless, there must be competent evidence of a nexus 
between any current hearing loss disability and in-service 
noise exposure.  In this case, the first evidence of record 
showing a hearing defect comes from private treatment records 
in 1997, over 45 years after discharge from service, and the 
record contains no opinion linking the veteran's current 
bilateral hearing loss to noise exposure during service.  
Rather, the medical evidence of record tends to show that the 
veteran's pattern of hearing loss parallels that of a person 
with age-related presbycusis.  

In this regard, the Board notes first that the absence of any 
evidence of hearing loss prior to the mid 1990's, or of 
persistent complaints or symptoms of hearing loss between 
1951 and the mid 1990's constitutes negative evidence tending 
to disprove the claim that the veteran developed hearing loss 
as a result of in-service noise exposure.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  The lack of any evidence of 
continuing hearing loss for over 45 years between the period 
of active duty and the evidence showing defective hearing is 
itself evidence which tends to show that no hearing loss was 
incurred as a result of service or that an in-service noise 
exposure did not result in any chronic or persistent 
disability which still exists currently.  Moreover, there is 
no medical evidence showing that sensorineural hearing loss 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from active service, and 
therefore service connection for sensorineural defective 
hearing may not be presumed to have had its onset in service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2004).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also,
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may 
be considered as one factor in rebutting the aggravation part 
of the section 1111 presumption of soundness).

Second, the "absence" of evidence or "negative" evidence 
of any hearing loss, injury or damage to the ear during 
service in this case is supported by affirmative evidence 
which tends to show that defective hearing was not incurred 
during that time.  Such affirmative evidence consists of the 
physical examination reports of 1945 and 1951 which showed no 
complaints of hearing loss, and normal hearing in 1951 on 
clinical evaluation.  

Thus, there is no evidence of record, other than the 
veteran's contentions, that his current hearing loss is due 
to in-service noise exposure.  The Board has considered the 
veteran's assertions that he suffered hearing loss due to 
noise exposure during service.  While the Board does not 
doubt the sincerity of his belief, as a layperson without the 
appropriate medical training and expertise, the veteran is 
simply not competent to provide a probative opinion on a 
medical matter, such as the medical relationship, if any, 
between a specific disability and service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
As indicated above, the Board does not doubt the veteran's 
account of the explosion(s) that took place while aboard the 
USS Saratoga in 1945.  Moreover, the AMC granted service 
connection for tinnitus on the basis of these assertions and 
the opinion of the VA audiologist.  Nonetheless, the 
competent medical evidence in this case simply does not 
support the veteran's assertions that his current hearing 
loss resulted from any presumed noise exposure in service.  

Under the circumstances of this case, the Board finds that 
the claim for service connection for bilateral hearing loss 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent evidence simply does not 
support the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


